 PARKVIEW GARDENS CARE CENTER47Beverly Enterprises,Inc. d/b/a Parkview GardensCare CenterandInternationalUnion,UnitedAutomobile,Aerospace and Agricultural Imple-ment Workers of America.Case 18-CA-912530 May 1986DECISION AND ORDERBY MEMBERS JOHANSEN, BABSON, ANDSTEPHENSOn 6 February 1986 Administrative Law JudgePeterE.Donnelly issued the attached decision.The Respondent filed exceptions and a supportingbrief,and the General Counsel filed cross-excep-tions and asupporting brief.The National Labor RelationsBoard has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended Order.ORDERThe National LaborRelationsBoard adopts therecommendedOrder of the administrative lawjudge andorders that the Respondent, Beverly En-terprises,Inc.,d/b/aParkviewGardensCareCenter,Waterloo, Iowa, its officers,agents, succes-sors, and assigns,shall take the action set forth inthe Order.1The GeneralCounsel and the Respondent have excepted to some ofthe judge'scredibilityfindings.The Board's establishedpolicy is not tooverrule an administrative law judge'scredibility resolutionsunless theclear preponderance of all the relevant evidence convinces us that theyare incorrect.Standard Dry Wall Products,91NLRB 544 (1950), enfd.188 F.2d 362(3d Cit. 1951). We have carefullyexaminedthe record andfind no basis for reversing the findings.In finding that the Respondent violated Sec.8(axl) when St.Paul Ad-ministratorWaalen told employees,that ifthey wenton strike they wouldhave to resign from the Union in order to return towork,the judgestated thatemployee CindyBakken testifiedshe heardsuch statements on16 February 1985.EmployeesMichelleWebb,Elneice Pullin,and AlyceWalter all credibly testified that Waalen made such statements on 16 Feb-ruary and Webb and Bakken both credibly testified similar statementswere made on 19 and 20 February 1985 We adopt the judge's other find-ings and conclusions concerning the three meetings.cultural ImplementWorkers of America (the Union orCharging Party). An amended charge was filed on 14April 1985 and a complaint thereon was issued on 17April 1985 alleging that Beverly Enterprises, Inc., d/b/aParkview Gardens Care Center (the Employer or Re-spondent) coercively threatened, interrogated, and madepromises to employees in violation of Section 8(a)(1) oftheAct and further that Respondent violated Section8(a)(5) of the Act by unlawfully withdrawingrecogni-tion from the Union, and thereafter unilaterally imple-menting changes in wages, benefits, and working condi-tions.On 7 May 1985 an amendment to the complaintissued allegingthat Respondent violated Section 8(a)(l)of the Act by permitting solicitation of signatures for adecertification petition while maintaining and enforcing ano-solicitation rule.At the hearing, the complaint wasfurther amendedto allege anincident of interrogation inviolation of Section 8(a)(1) of the Act. Answers theretohave been timely filed by Respondent. Pursuant to noticea hearing was held before me on 26 and 27 June 1985.Briefs have been timely filed by the General Counsel andRespondent, which have been considered.FINDINGS OF 'F'ACT1.EMPLOYER'S BUSINESSThe Employer is a California corporation with anoffice and place of business in Waterloo,Iowa,where itisengaged in the operation of a nursing home facilityproviding convalescent care to the aged and infirm.During the past calendar year, the Employer derivedgross revenues in excess of $100,000 from its Waterloofacility andderivedgross revenues in excess of $10,000from sales or performance of services directly to custom-ers outside the State of Iowa.It purchased and receivedat itsWaterloo, Iowa facility products,goods, and mate-rials valued in excess of $5000 directly from points out-side the State of Iowa.The complaint alleges, the Em-ployer admits, and I find that the Employer is an em-ployer engaged in commerce within the meaning of Sec-tion 2(6) and(7) of the Act.II.LABOR ORGANIZATIONThe complaint alleges, the answer admits, and I findthat the Unionis a labor organization within the meaningof Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESLarryWitherell Esq.,for the General Counsel.Howard E Cole, Esq.,ofPasadena,California, for theRespondent.Walter Schneider,ofWaterloo, Iowa, for the ChargingParty.DECISIONSTATEMENT OF THE CASE./PETERE. DONNELLY, Administrative Law Judge. Theoriginal charge was filed on 6 March 1985 by Interns-' tionalUnion, United Automobile, Aerospace and Agri-A. Facts'As noted above, Respondent operates a nursing home,caring for the aged and infirm in Waterloo, Iowa. On 22iThere is conflictingtestimony regarding some of the allegations ofthe complaint.In resolving theseconflictsIhave taken into consider-ations the apparent interests of the witnesses.In addition,Ihave consid-ered in the inherentprobabilities,the probabilities in lightof otherevents;corroborationor lack of it;and consistencies or inconsistencies within thetestimony of each witness and between the testimony of each and that ofother witnesses with similar apparent interests.In evaluatingthe testimo-ny of witnesses,I relyspecificallyon their demeanor and have made myfindings accordinglyWhileapart from considerations of demeanor, IContinued280 NLRB No. 5 48DECISIONS OF NATIONAL LABOR RELATIONS BOARDDecember 1983 the Union was certifiedas the collective-bargaining representative of some 75 employees in a bar-gaining unitdescribedin the complaint as:All full-timeand regular part-time employees, in-cluding nurses aides,medical aides,records clerk,dietary aides,cooks,housekeepers,activity aides,therapy aides,laundryworkersand maintenanceemployees;excluding licensed practical nurses, reg-istered nurses,office clericalemployees,profession-al employees,guards and supervisors as defined inthe Act.Negotiations,in an effort to reach agreement on a con-tract,were conducted thereafter without success untilFebruary1985,when InternationalRepresentativeWalter Schneider, on 14 February 1985,2 sent a letter toRespondent giving notice of the Union's intention tostrike.The letter reads:This will serve as the official ten (10) day notifi-cation from the International Union, United Auto-mobile,Aerospace and Agricultural ImplementWorkers of America (UAW) and its affiliated Local838, that unless we are able to resolve our differ-ences for our first Labor Agreement by 7:00 A.M.February 26, 1985, a strike of your facility will takeplace at that time.Itwould be my recommendation that we sched-ule a series of consecutive day meetings in an at-tempt to resolve our differences prior to this dead-line.My schedule is open-I am available any time.On 16 February 1985 Joleen Waalen, administrator ofRespondent's facility in St. Paul,Minnesota, arrived atRespondent's Waterloo, Iowa facility to assist in makingstrikepreparations.To that end she spoke at varioustimes to groups of unit employees covering those mat-ters.While addressing employees shortly after her arrivalon 16 February, Waalen spoke about Respondent's con-tinuing obligation to care for patients during a strike andthe work options available to employees in the event of astrike. In this regard Michelle Webb, an employee, testi-fied that on 20 February Waalen reiterated her remarksof 16 February. Webb testified, "Well, she again basical-ly just repeated everything they had told us on Saturday[16 February]. Told us that they had received the strikenotice, and that preparations were being made and thatshe again said that we'd have to resign from the Union ifwe wanted to work or if we wanted to come back towork if we went out on strike." Employees CindyBakken, Elniece Pullin, and Alyce Walter all testifiedthat they were told by Waalen at employee meetings on16 February that if the employees went on strike, theywould haveto resignfrom the Union before they couldreturn to work.Waalen denied having told employees that they wouldhave to resign to either continue working during thehave taken into account the above-noted credibility considerations, myfailure to detail each of these is not to be deemed a failure on my part notto have fully considered itWalker's,159 NLRB 1159 (1966)2All dates refer to 1985 unless otherwise indicatedstrike or to return if they went on strike. Rather, Waalentestified concerning the 16 Februarymeeting,with re-spect to the matter ofresignation,"I told them that theyhad a right to stay and work that they did not have togo on stike, and if they were going to do that then, andif they were dues paying members then they would havethe option of resigning from the union or talking to theirunion representative about finding out what they coulddo, and the possibility that there might be some fines orsome penaltiesthat couldbe assessedto them if they de-cided to work and did not go out on the strike." Waalenwas asked: "If a strike occurred, did you tell the employ-ees that if they wanted to work at the facility, that is notto go out on strike, that they would be required to resignfrom the union if they wanted to work at the facility? Isee a blank expression on your face, do you understandthe question?"Waalen responded: "Yes. As I previouslystated it was in the context of if they were dues payingmembers in that there might be a possibility of somefines or penalties.We know that this does happen in caseof strike situations, that to possibly avoid these types offines or penalties they shouldresignfrom the union priorto the strike notice date." However, lined out item fiveof handwritten notes prepared by Waalen on the morn-ing of 16 February, from which her talk was delivered,was not so qualified. It read:If emp. wants to work, and they are a dues payingmember, theymust resignfrom the union before thestrike.Waalen did not testifyconcerningthe lined outlanguage,that is,why, how, when, or where it came to be linedout.Neither did she make the statement which appearsas item five of the handwritten notes. In the absence ofsuch testimony, and especially in view of Webb's testi-mony, I do not accept the assumption proposed by Re-spondent in its brief that item five of the handwrittennotes was crossed out when prepared rather than afterthe fact.3 Finally, in crediting the mutually corroborativetestimony of Webb, Bakken, Pullin, and Walters, I con-clude thatWaalen told employees at the 16 Februarymeeting that their continued employment as well as theiremployment after a strike began was conditioned ontheir resignation from the Union.In another incident on 16 February, Beth Harvey, anurses aide who was at home on maternity leave until 18March, received a telephone call from Ann Rogers, di-rector of nursing, who was attempting to determine, forstaffing purposes,which employees intended to strikeand which intended to work. According to Harvey, shewas told by Rogers that if she went on strike she couldbe terminated and wanted her answer within 2 days. Byletter to Rogers dated 18 February, Harvey complainedthat she had not been given enough time to make the de-cision, and stating that she would give Rogers her deci-sionwhen her maternity leave ended on 18 March.Rogers recalls a telephone conversation with Harvey,2Conlontestifiedthat he could notrecallWaalen having mentionedanything about resignation.However,becauseWaalentestifiedthat shedid mention resignation, Conlon's testimony must be discounted, PARKVIEW. GARDENS CARE CENTER49but denies ever telling her that she would be terminatedif she went on strike. Rogers testified that she toldHarvey she wanted her to return when her maternityleave ended, and only that any striking employee wouldbe permanently replaced. Having carefully reviewed therecord I credit Rogers, and conclude that she did notthreaten Harvey with termination if she joined the strik-ers,particularly since, under the circumstances, anythreatwould have been gratuitous and unnecessary atthat time because Harvey was not even scheduled toreturn to work until 18 March. It is not improbable thatHarvey, not being particularlysensitiveto words of artin the world of labor relations, interpreted "permanentlyreplaced" to mean "terminated," particularly since theimmediateresult would be the same, i.e., loss of employ-ment.In another 16 February incident involving Rogers andnurses aides Brenda Jones and Laura Gillette, Jones testi-fied that about 10:30 a.m. Rogers approached her andGillette, ' asking Jones if she was going to strike or not.Jones testified that before she could answer Rogers toldher that "if I walked out that I would be through be-cause I was on probation." Jones replied that "if thatwas the case I'd probably have to stay and not walkout." Rogers recalled a conversation with Jones and Gil-lette in which she inquired whether Jones intended towork in the event of a strike, but denies ever saying thatshe would be fired if she went on strike, only that strik-ers could be permanently replaced. Rogers concedes thatshe reminded Jones that she was on "orientation," i.e.,probation,'' but does not know why she said it. Becauseit appears that Respondent was making an effort to con-tinue patient care during the strike, it was not coerciveto ask these employees if they intended to work duringthe strike to be able to adequately staff the facility toensure adequate patient care. Hovever, in these circum-stances, I am satisfied that Rogers' remarks were coer-cive to the extent that they suggested to Jones that shewould be discharged, particularly in view of her proba-tionary status, if she elected to strike.Waalen again addressed the employees on 19 and 20February5 aboutmatters dealingwith preparing for thestrike set for 26 February. Webb testified that on 20 Feb-ruary,Waalen repeated basically what she had said theprevious Saturday, 16 February, including reminders tothe effect that if the employees went on strike andwanted to return to work, they would have to firstresign from the Union. Bakken testified that at a meetingon 20 February Waalen told those employees assembledthat if they struck and wanted to return to work theywould have to write a letter to the administratorstatingthat they would not be represented by the Union.Waalen said that thereafter they would be considered foremployment along with new applicants as job openingscame up. Further, those who returned would come backasnew employees,without seniority.According toBakken,Waalen delivered essentially the same address4 Rogers testified that orientation/probation is a 3-monthperiod duringwhich employeesmay bedischarged without notice5The parties stipulated that employee meetings were held on 16, 19,and 20 February.on 20 February, as 16 February, including statements tothe effect that striking employees who wanted to returnto work would have to advise Respondent that they hadresigned from the Union. Waalen, whose testimony inthis regard is corroborated by housekeeping aide SandyBuenneke, denies having made any such statement.Waalen testified that her remarks were limited to certainhandwritten notes drafted by her on the morning of 20February. Those notes treat, inter alia, the matter of howstriking employees could be considered for reemploy-ment and do not contain any requirement that strikersresign from the Union to return to work. However, in allthe circumstances, particularly because I have concludedthatWaalen made such a statement to employees on 16February, it is not unlikely that she would have repeatedthose remarks on 20 February and, in crediting the testi-mony of Webb and Bakken, I so find.6In another incident, at the conclusion of the meetingon 20 February, therapy aide Marietta Bagby ap-proached Waalen and they discussed such matters as em-ployee protection and surveillance during the anticipatedstrike. Bagby told Waalen that she had heard about someunionized nursing homes' in Minneapolis and she askedWaalen about them. According to Bagby, Waalen avoid-ed the question by responding that there was a BeverlyNursing Home in Minneapolis, but that it had been de-certified and that those employees got a 3-percent raiseand an additional raise after that.Waalen also said thatshe was not telling Bagby that the employees at the Wa-terloo facility would get sucha raise,only that it was anexample of what happened at one home in Minneapolis.Waalen generally denied promising employees increasedwages or benefits, but did not testify about any conversa-tion with Bagby. In these circumstances, I conclude thatBagby's version is substantially accurate; however, Icannot conclude that such a remark violates Section8(a)(1) of the Act. This was essentially merely an obser-vation being made by Waalen in response to Bagby'squestion, andanycoercive implication would have beendissipated byWaalen's telling Bagby that this was "oneexample," and not any representation that the same thingwould happen at the Beverly Nursing Home in Water-loo.About 19 February, after the decertification petitionhad begun circulating among the employees, Doris Ost-dahl, nursing supervisor, came into the janitor roomwhere Walter was getting supplies for her cart. Waltertestified that Ostdahl told her that a petition was beingcirculated to decertify the Union and that if a certainpercentage,which Walter could not recall, signed thepetition then things could get back to normal. Ostdahlalso testified that he made such remarks, but that theywere in response to a question asked by another employ-ee,who she thinks was either Betty O'Leary or Cather-ine Arnold. In any event, Walter testified that later that"The complaint also alleges that Respondent violated Sec.8(axl) ofthe Act by threatening striking employees that if they engaged in a strikethey would be required to submit a new application to be rehired; thatthey would be rehired only at the mmium wage rate, and that theywould suffer a change in hours or work;however,the record is totallyinsufficient to support these contentions 50DECISIONS OF NATIONAL LABOR RELATIONS BOARDsame day, as Walter was leaving the facility, and whileOstdahl was on a break, Ostdahl asked her if she wasgoingto to sign the petition and Walter replied that shewould have to think about it. Despite Ostdahl's denial, acareful review of the testimony of both Walter and Ost-dahl convinces me that Walter's version was the morecredible and I conclude that such interrogation concern-ingWalter's intention about the decertification petitionwas unlawful under Section 8(a)(1) of the Act.Concerning the decertification petition, it appears thatNancy Schares, a dietary cook, first raised the matter on16February after a meeting at which Conlon andWaalen addressed the employees. One of the employeesasked Conlon how they could get the Union out. Conlontold him that they would have to do it themselves.Thereafter Schares pursued the matter with Conlonasking himhow this could be done. Conlon respondedthat the employees could draw up a petition signed by 50percent of the employeessayingthat theyno longerwanteda union,and "that wouldtake careof it." There-after, on 18 February,Schares asked Jean Biers, nursingsupervisor, to help her to word the heading for a decerti-fication petition.Bierswrote out a heading that said,"We the undersign [sic] no longer wish to be representedby Local 838." Schares copied this on another sheet ofpaper and left. Schares signed the petition on 18 Febru-ary and by Saturday, 23 February, had obtained signa-tures from majority of the unit employees.'On 23 February Schares called Conlon from Biers'officewhere they met. Schares told him that she had apetitionwith 48namesand did not know what to dowith it. Conlon told her that she could either give it tothe NationalLaborRelations Board on Monday or giveitto him and he would take the appropriate action.Schares then left,obtained an additional signature, andabout one-half hour later returned to Biers' office whereshe gave the petition to Conlon,who then met withDavis and Waalen. They went over a list of employees,and afterdeterminingthat a majority of the unit hadsigned the petition, Conlon called Chad Spawr, Re-spondent's director of labor relations.After some discus-sion,Conlon sent the petition to Spawr on Monday, 25February. Also on 25 February Conlon held two staffmeetings at the facility. At these meetings Conlon readthe following prepared statement to the employees:Respondent had in effect at this time a document entitled "Employ-er's Policies,"which contained a section captioned "Solicitations" whichreads:Solicitation by salesmen or representatives of outside organiza-tions, not associated with the day-to-day operations of the Center,are prohibited during an employee'sworking time or in areas fre-quented by residents of the Center No written materials,circulars orpetitions are to be circulated.These restrictions apply to religious,fraternal and similar organizations.Each employee is expected to report any violation of this rule, orthe presence of any outside solicitor,to the Center office immediate-ly.Despite this prohibition,itappears that solicitations in violation of therulewere conducted among and by both employees and supervisors.These solicitations included cookies and calendars for the Girl Scouts,pizzas for the Sweet Adobnes, T-shirts for the American Health Care As-sociation,and Tupperware.It also appears that eggs were sold and dehv-ered at this facility.1.We have received a petition from the majorityof theunion bargaining unit stating they no longerwish the union to represent them.2. In effect what thatmeans is we asthe employ-er no longer have to recognize the union as the bar-gaining agent for you our employees.3.We greatly appreciate your support and as aresult of the action you employees have taken wewill be able to present to you within the week re-garding benefits[sic] and wage increases.I reline [sic] there will probably be some very un-happypeople whentheyhear this news as well assome very, very happy people. We would ask thatwe put all of this union business behind us and getbackto normal operation.If some individual chose[sic] not to do that I can only remind them that wewill take whatever appropriate legal action to main-tain the normal working operation of our facility.Again I thank you and we will be getting back toyou.Having thus concluded that the Union no longer rep-resented a majority of Respondent's employees, Re-spondent sent a mailgram dated 23 February from Spawrto Schneider reading:THE EMPLOYER IS IN POSSESSION OF OB-JECTIVE EVIDENCE WHICH RAISES AREASONABLE DOUBT THAT YOUR UNIONREPRESENTS A MAJORITY OF EMPLOYEESIN THE ABOVE REFERENCED FACILITY.ACCORDINGLY, THE EMPLOYER WITH-DRAWS RECOGNITION FROM YOUR UNIONEFFECTIVE AT 9 O'CLOCK AM MONDAY,FEBRUARY 25, 1985. ALL MEETINGS ARECANCELLED.It is undisputed that about 28 FebruaryRespondentunilaterally implemented a new wageand benefits pro-gram known as the "NorthernDivision"program.B. Analysisand Recommendation1.The 8(a)(1) threats and interrogationAs noted above, I have concluded thatWaalen in re-marks made to employees on 16 and 20 February advisedthem that if they wanted to continue to work, or if theywent on strike and later wanted to come back to work, itwould be necessary for them to first resign from theUnion. Such remarks are coercive since Respondent maynot legally condition employment on union membershipconsiderations and statements which impose such restric-tions on employment are coercive within the meaning ofSection 8(aXl) of the Act.Withrespect to the incident wherein Rogers, in con-versation with Jones,indicated that in view of her proba-tionary status she would be terminated if she went onstrike, these remarks are clearly a threat to Jones' em-ployment in the event she elected to exercise her statuto-ry right to strike,and as such violate Section 8(axl) ofthe Act. PARKVIEW GARDENS CARE CENTERAs set outmorefullyabove, it appears thatOstdahldid adviseWaltersabout thepetition beingcirculatedand that signing by a certain percentageof employeeswould get things back to normal.Later sheaskedWal-ters if she intended to sign it. In these circumstances, theinterrogationby Ostdahl was coerciveand constitutes in-terference by Respondentwithinthe meaning of Section8(a)(1) of the Act.The GeneralCounsel also contendsthatdisparate ap-plicationof Respondent's no-solicitation rule constitutesinterferencewithemployee rights under Section 8(a)(1)of the Act.8 In order for theGeneral Counselto prevail,she must show more than the mere existenceof the rule9and permittingthe circulation of the decertification peti-tion.The GeneralCounsel must establishthatRespond-ent permittedsolicitation of thedecertificationpetitionwhile at the same time enforcing the no-solicitation ruleconcerningother types ofsolicitation.The record doesnot supportthis conclusion.What the recordshows isthat Respondentdid allow solicitationamong its employ-ees for other purposes, such as Girl Scouts,Sweet Ado-lines,American HealthCareAssociation,Tupperware,and the sale and distribution of eggs.It is also clear thatRespondent's supervisors were aware and involved inthese solicitations.In these circumstances,I cannot con-clude thatthe rule was applieddisparatelyto permit so-licitationof thedecertificationpetition.2.The 8(aX5)refusal-to-bargain allegationsThe General Counsel also alleges that Respondent, inviolation of Section 8(aX5) of the Act, refused to bargainwith the Union by unlawfully withdrawing recognitionfrom the Union and instituting new wages and workingconditions,i.e.,theNorthernDivision program. TheGeneral Counsel theorizes that because the decertifica-tion petitionwas tainted by Respondent's unfair laborpractices,any withdrawal of recognition or unilateralchanges in wages or working conditions which dependon the decertification petition for their validity are un-lawful in violation of Section 8(a)(5) of the Act concern-ing both the withdrawal of recognition and the unilateralchanges.First,Respondent admits that it both withdrew recog-nition from the Union and instituted the "Northern Divi-sion"program.Thisbeing the case, the General Coun-sel's position depends on whether the decertification peti-tion was tainted. Because I have already concluded thatRespondent did not violatethe Act bythe disparate en-forcement of the no-solicitation rule, I conclude that thedecertification petition was not tainted in that manner.However,there remains the issue of whether the coer-cion found in the statements made by Waalen to the em-ployees and the coercive remarks by Rogers and Ostdahlwere sufficient to have tainted the decertification peti-tion.It is necessary in this regard to consider the nature ofthe remarks and the context in which they were made.s The General Counsel does not allege that Respondentunilaterally as-sisted inthe formulation and circulation of the decertification petition,and that matter is not treated herein.9No contention is made thatthe rule aswritten is invalid.51As set out more fully above, Waalen addressed virtuallyall the employees telling them, inter alia, that if theywanted to keep working,or to return to work after theystruck, they would haveto resignfrom the Union. Afterthemeeting on 16 February,Schares was advised byConlon that decertification could be accomplished by apetition from 50 percent of the employees. Thereafter,Biersdrafted decertificationlanguagefor the petition andScharesobtained the signatures.ThereafterScharesturned in the decertification petition to Conlon. The de-certification then became the documentary basis for Re-spondent'swithdrawal of recognition and unilaterally in-stituted a new employment program.In matters concerning employer assistance in the initi-ation and circulation of a decertification petition, theBoard has held, "In short, the essential inquiry is wheth-er 'the preparation,circulation and signing of the petitionconstituted the free and uncoerced act of the employees'concerned."'Eastern States Optical Co., 275NLRB 371(1985), citingKONO-TV-MissionTelecastingCorp.,163NLRB 1005,1006 (1967).In applying that principle tothe instant case, it is difficult to conclude that employeesupport for the decertification was uncovered in circum-stances where Respondent both prior to and during thecirculation of the petition was pressuring unit employeesto resign from the Union as a condition of their contin-ued employment.It appears to me that the logical andforeseeable impact of Waalen's coercive union resigna-tion remarks and those of Rogers and Ostdahl would beto induce employees to sign the decertification petitionthen circulating,and having done so, satisfied Respond-ent's demand that employees resign to continue to workduring the strike.Also, given the small majority whosignedthe petition,i.e.,49 out of a unitof 94,it is entire-ly possible that without this coercion no decertificationmajority would have been acquired.In short, when an employer insists on resignation froma union as a conditionof bothcontinued employmentand reemployment after a strike, and who thereafter as-sists in advising,drafting,and promoting a decertificationpetitionwhichessentially serves as a vehicle to accom-plish that objective, the product of that effort is taintedand may not be used to support a withdrawal of recogni-tion from the Union based thereon.Accordingly,I conclude that Respondent was not jus-tified in either withdrawing recognition from the Unionor unilaterally instituting a new employment program,and having done so, violated Section 8(a)(5) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent as set forth in section III,above, in connection with Respondent'soperations de-scribed in section I,above,have a close and intimate re-lationship to trade, traffic, and commerce among the sev-eral States and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of com-merce. 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDTHE REMEDYOn these findings of fact and conclusions of law andon the entire record, I issue the following recommend-Having concludedthatRespondentunlawfully with-drewrecognitionfrom the Union,I shall recommendthatRespondent recognize and bargainwith the Unionas thecollective-bargaining representativeof its employ-ees in the appropriate unit set out below.Havingfurther concludedthatRespondentviolatedSection 8(a)(5) of the Actby implementing the changesinwages,benefits,andworkingconditionsof the"Northern Division"program,I shallrecommend thatthose wages, benefits,and working conditions in effectprior tothe implementationof the "NorthernDivision"program be reestablished;however, suchreestablishmentisnot to reduce any greater wages,benefits, orworkingconditionspresently in effect.I shall also recommendthat any backpayor moneysdue to employeesas a resultof this recommended remedybe provided withinterest,computed in the manner describedinF W. WoolworthCo.,90 NLRB 289 (1950), andFlorida Steel Corp.,231NLRB 651 (1977).10CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithinthe meaningof Section 2(6) and (7) of the Act.2.The Unionis a labor organizationwithin the mean-ing of Section2(5) of the Act.3.By telling employeesbefore and during thecircula-tionof the certificationpetitionthat they would have toresignfrom the Unionas a conditionof their employ-ment, RespondentviolatedSection 8(a)(1) ofthe Act.4.By threatening employeeswith discharge in theevent they went on strike, Respondent violated Section8(a)(1) ofthe Act.5.By interrogating employees concerning their unionsentiments,Respondent has violated Section 8(a)(1) ofthe Act.6.All full-time and regular part-time employees, in-cluding nurses aides,medical aides, records clerk, dietaryaides, cooks,housekeepers,activityaides, therapy aides,laundryworkersand maintenance employees;excludinglicensed practical nurses, registered nurses, office clericalemployees,professional employees,guardsand supervi-sors as defined in theAct, constitutea unit appropriatefor thepurposesof collective-bargainingwithin themeaning of Section9(b) of the Act.7.At alltimes material hereinthe Unionhas been andis the exclusive representativeof theemployees of Re-spondent within the unit hereinfoundappropriate forpurposesof collectivebargaining.8.About 25 February1985 Respondentviolated Sec-tion 8(a)(5) ofthe Act bywithdrawing recognition fromthe Unionas the collective-bargaining representative ofthe employees in the above-described bargaining unit.9.About 29 February1985 Respondent violated Sec-tion 8(a)(5) of theAct byunilaterally changing wages,benefits, and otherconditionsof employment by unilater-ally implementing a new employment program known asthe "Northern Division"program.to See generallyIsisPlumbing Co.,138 NLRB 716 (1962).ed"ORDERThe Respondent,BeverlyEnterprises, Inc.,d/b/aParkview Gardens Care Center, Waterloo, Iowa, its offi-cers, agents, successors,and assigns, shall1.Cease and desist from(a)Telling employees that they would have to resignfrom the Union as a condition of their employment.(b) Threatening employees with discharge in the eventthat theywent on strike.(c) Interrogating employees concerning their unionsentiments.(d) Failing and refusing to recognize and bargain withthe Union by unlawfully withdrawing recognition fromthe Union as the collective-bargaining representative ofthe employees in the above-described unit.(e)Unilaterally changing wages, benefits,and otherconditions of employment by unilaterally implementingthe employment program known as the"Northern Divi-sion"program.(f) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policiesof the Act.(a)Recognize and, on request, bargaincollectivelywith the Union as the exclusive representative of all em-ployees in the appropriate unit described above regard-ing rates of pay, hours of employment,and other termsand conditions of employment.(b)Reinstitute,to the extent that wages, benefits, andother working conditions are not reduced,those wages,benefits, and working conditions in effect prior to the un-lawful implementation of the "Northern Division" pro-gram.(c)Preserve and, on request, make available to theBoard or its agents for examination and copying,all pay-roll records,social security payment records,timecards,personnel records and reports,and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(d) Post at its facility in Waterloo, Iowa, copies of theattached notice marked"Appendix."12Copies of thenotice, on forms provided by the Regional Director forRegion 18,after being signedby theRespondent's au-thorized representative,shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-11 If no exceptions are filed as provided by Sec. 102 46 of the Board'sRules and Regulations, the findings,conclusions,and recommendedOrder shall,as provided in Sec.102.48 of the Rules,be adopted by theBoard and all objections to them shall be deemed waived for all pur.poses.12 If this Order is enforced by a judgment of a United States court ofappeals,the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board." PARKVIEW GARDENS CARE CENTER53sonable steps shall be takenby theRespondent to ensurethat the notices are not altered,defaced,or covered byany othermaterial(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has takento complyAPPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILL NOTtellemployeesthat theymust resignfrom the Unionas a condition of their employmentWE WILL NOTthreaten employees with discharge inthe eventthat theygo on strikeWE WILL NOTinterrogate employees concerning theirunion sentimentsWE WILL NOTfallor refuse to recognize or bargainwith InternationalUnion, United Automobile, Aerospaceand Agricultural ImplementWorkers of America by un-lawfullywithdrawing recognitionfromit as the collec-tive-bargaining representative of our employeesWE WILL NOTunilaterally change wages,benefits, andother conditions of employmentWE WILL NOT in any likeor related manner interferewith,restrain,or coerceyou in the exercise of the rightsguaranteedyou by Section 7 of the ActWE WILL recognizeand, on request, bargain collec-tivelywithInternationalUnion,UnitedAutomobile,Aerospace and AgriculturalImplementWorkers ofAmerica as the exclusiverepresentative of all employeesin the appropriate unit regarding rates ofpay, hours ofemployment,and otherterms and conditions of employ-mentWE WILL reinstitute, to the extent thatwages,benefits,and otherworkingconditions are not reduced, thosewages,benefits,and working conditions in effect prior tothe unlawfulimplementationof the "Northern Division"programBEVERLY ENTERPRISES, INC, D/B/A PARK-VIEW GARDENS CARE CENTER